Title: From Alexander Hamilton to Caleb Swan, 25 March 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. March 25. 1800
          
          I have just received a letter from Lieutenant Campbell Smith in which he informs me that you declined settling his account to the last of the month—It is not — that this should be done As it is the has been the practice to settle with Officers on furlough distinctly, you will do so in the present case unless there are some strong and peculiar reasons against it—If there are any such, you will communicate them to me. I am the more anxious that Lt. Smith should be settled with as it will leave him without a pretext for not joining his regiment which he has been ordered to do—
          It has occurred to me that it would be a good general regulation that officers on furlough should receive pay that may have been due to them at the time of leaving their corps, but that they should look to their regimental P Masters for that which accu which may accrue during their absence—Previously Before however I would wish, however, before issuing this as a general order, to have your opinion on the subject—The order can not have a retrospective influence, and sufficient time interval should be allowed between it’s being issued the time of it’s being issued and being carried into effect to for it to be generally known.
          C. Swan Esr PM General
        